Citation Nr: 0403300	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  02-20 377	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has presented a legally sufficient claim 
of clear and unmistakable error as to the March 1983 
submission of a Department of Veterans Affairs Form 21-526, 
Veteran's Application for Compensation or Pension?


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to July 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination entered in July 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, wherein it was determined 
that no revision in a prior, unspecified decision was 
warranted on the basis of clear and unmistakable error (CUE).  
No CUE was found in the RO's failure to accept a VA Form 21-
526, Veteran's Application for Compensation or Pension, 
received in March 1983, as a claim for VA nonservice-
connected disability pension or a claim for service 
connection for a somatization disorder.  

It is noteworthy that the veteran's claim of a CUE herein at 
issue was initiated following the RO's determination in 
September 2000 that he was entitled to a permanent and total 
rating for pension purposes, effective from April 1999, and 
that he was not entitled to an effective date prior to 
February 1, 1995, for a grant of service connection for post-
traumatic stress disorder (PTSD) with pseudoseizures, due to 
somatization.  Notice of the September 2000 action taken was 
provided to the veteran by the RO's letter, dated on 
September 15, 2000, and he thereafter filed a notice of 
disagreement in November 2000, noting specifically therein 
that action was required on his "pending" March 1983 
application for compensation benefits for all psychiatric 
disorders, including a somatization disorder.  A statement of 
the case was furnished to the veteran in April 2001 as to the 
issue of whether an earlier effective date for a grant of 
service connection for PTSD was warranted.  By rating action 
in April 2001, the RO denied entitlement to an earlier 
effective date for a permanent and total rating for VA 
pension purposes.  Notice of the April 2001 action taken was 
provided to the veteran the same month.  

The RO received a request for a hearing at their offices in 
June 2001.

No further communication was received from the veteran until 
October 18, 2001, when he submitted to the RO a statement 
outlining his disagreement with the September 2000 action 
regarding the effective date assigned for his PTSD with 
associated pseudoseizures and somatization.  The RO then 
notified the veteran in early November 2001 that, because he 
had not perfected his appeal as to the rating action 
effectuated in September 2000, that action had become final.  
He was also provided a copy of his application of March 15, 
1983; asked to clarify the issue for which he had requested a 
hearing; and instructed as to the pleading requirements for a 
claim of CUE.  The veteran's response to the RO's November 
2001 correspondence was received in December 2001, and he 
therein noted that his March 1983 application was a claim for 
service connection for any and all psychoses, as well as a 
claim for a permanent and total rating for pension purposes.  
He specifically stated that a claim for CUE had not been 
advanced and that the hearing sought had not been requested 
so as to present testimony as to a CUE matter.  

In March 2002, the appellant failed to appear for his hearing 
before the RO. 

The claim for CUE, the denial of which forms the basis of the 
instant appeal, was received by the RO in March 2002.  An RO 
hearing as to this matter was conducted in September 2002, 
prior to entry of the veteran's notice of disagreement.  


FINDING OF FACT

The veteran has failed to state a legally sufficient claim 
for CUE regarding the VA Form 21-526, Veteran's Application 
for Compensation or Pension, received in Mach 1983.


CONCLUSION OF LAW

In the absence of a properly pleaded claim for CUE as to a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, received in March 1983, the Board is without 
jurisdiction to review this matter.  38 U.S.C.A. § 7105(d)(5) 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), became 
law.  Such legislation significantly added to the statutory 
law concerning the VA's duties when processing claims for VA 
benefits, with a redefining of the obligations of VA with 
respect to the duty to assist and inclusion of an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  However, the VCAA, with its 
expanded duties, is not applicable to a claim for CUE in a 
prior, final decision of an RO.  Parker v. Principi, 15 Vet. 
App. 407, 412 (2002).  As such, the need to ascertain whether 
there has been VCAA compliance in this instance is obviated.

Previous determinations by an agency of original jurisdiction 
which are final and binding, including decisions as to the 
degree of disability, will be accepted as correct in the 
absence of CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2003).  

A CUE is a very specific and rare kind of "error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id. at 43-44.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Id.  If a claimant-appellant 
wishes to reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
Id.  It must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, the presumption is even 
stronger.  Id.  Clear and unmistakable errors are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc).  

There is a three-pronged test to determine whether CUE was 
present in a prior determination:  (1) Either the correct 
facts, as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and law which 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc).  

The veteran assigns error in light of a March 2002 submission 
from his representative, and the purported failure of the RO 
to accept a March 1983 application for VA benefits as both a 
claim for service connection for all psychoses, including a 
somatization disorder, and a claim of entitlement to a 
permanent and total rating for pension purposes.  However, 
neither his March 2002 statement, nor any other subsequently 
received oral or written statement by or on behalf of the 
veteran, indicates the date of the RO decision allegedly 
containing a CUE of fact or law.  That pleading error, that 
is, the lack of specificity of the allegedly erroneous RO 
action, effectively precludes the Board from undertaking a 
review of the merits of the claim in question.  Link v. West, 
12 Vet. App. 39, 45 (1998).  As the Board is without 
jurisdiction to review this matter, it must be dismissed, 
without prejudice to refiling.  See Simmons v. Principi, 17 
Vet. App. 104, 114 (2003).  

Without specifying the date of the RO decision containing the 
alleged CUE, it cannot be determined whether such decision is 
one for which a claim of CUE is possible, as it may have been 
subsumed by subsequent Board action.  If that were the case, 
no claim for CUE in the underlying rating decision exists as 
a matter of law.  See Link, 12 Vet. App. at 45.  Notice is 
taken that the Board by multiple previous actions, either by 
remands or decision, has addressed matters possibly having a 
bearing on the CUE claim advanced.  Matters of Board CUE are 
issues over which the Board has original and exclusive 
jurisdiction within VA, and review of a prior Board decision 
on the basis of CUE is undertaken only upon initiation of a 
CUE motion filed with the Board.  See 38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. § 20.1400 (2003).  

Under 38 U.S.C.A. § 7105(d), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  In this case, despite having 
been advised of the pleading requirements by the RO, the 
veteran has failed to set forth a valid claim for CUE, and as 
the Board is without jurisdiction to consider its merits, 
dismissal of the claim without prejudice is required.  


ORDER

The appeal is dismissed.


                       
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



